Case 7:20-cv-00175-NKM-JCH Document 3 Filed 04/23/20 Page 1 of 3 Pageid#: 195




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

MANNEH VAY,                                   )
    Petitioner,                               )       Civil Action No. 7:20cv00175
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
EDDIE PEARSON, Warden,                        )       By: Norman K. Moon
     Respondent.                              )       Senior United States District Judge

       Manneh Vay, a Virginia inmate proceeding pro se, filed a petition for a writ of habeas

corpus, pursuant to 28 U.S.C. § 2254, challenging his confinement under a state court criminal

judgment. From a review of the petition and relevant state court records, the court concludes that

the petition should be dismissed without prejudice to allow Vay to complete exhaustion of his

state court remedies.

       Vay’s petition before this court attempts to raise three claims. It is unclear from the

documents attached to his petition whether two of those claims (which he titles as claims of

“Manifest Injustice” and “Ends of Justice”) were raised on direct appeal before the Supreme

Court of Virginia. That court refused his petition for appeal by an order dated October 25, 2017.

(Dkt. No. 1, at 79.) If they were raised on appeal to that court, then they may have been properly

exhausted.

       His other claim is an ineffective assistance of counsel claim. In Virginia, “[c]laims

raising ineffective assistance of counsel must be asserted in a habeas corpus proceeding and are

not cognizable on direct appeal.” Lenz v. Commonwealth, 544 S.E.2d 299, 304 (Va. 2001). Vay

currently has a petition for habeas corpus pending in the court of his conviction, the Circuit

Court for the City of Charlottesville. Based on the documents he has submitted, his ineffective
Case 7:20-cv-00175-NKM-JCH Document 3 Filed 04/23/20 Page 2 of 3 Pageid#: 196




assistance of counsel claim was raised in that court, and it remains pending before that court. It

is therefore not yet exhausted.

         A federal court may not grant a § 2254 habeas petition unless the petitioner exhausted the

remedies available in the courts of the state in which petitioner was convicted. 28 U.S.C.

§ 2254(b); Preiser v. Rodriguez, 411 U.S. 475, 477 (1973). The exhaustion requirement is

satisfied by seeking review of a claim in the highest state court with jurisdiction to consider the

claim. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Where, as here, a petitioner files in

federal court while he still has available state court proceedings in which to litigate his habeas

claims, the federal court should dismiss the petition without prejudice to allow him to finish

exhausting those state court remedies. See Slayton v. Smith, 404 U.S. 53, 54 (1971). Likewise, a

district court generally should dismiss without prejudice a habeas petition containing a mix of

both unexhausted and exhausted claims. Rose v. Lundy, 455 U.S. 509, 522 (1982).

         Because Vay’s state habeas petition remains pending, the court finds a dismissal without

prejudice appropriate in this case. Vay is further advised that, in order for his ineffective

assistance of counsel claim to be fully exhausted so as to allow this court to consider it on the

merits under § 2254, the circuit court must first rule on his habeas petition and, if the ruling is

adverse to Vay, he must appeal that ruling to the Supreme Court of Virginia and receive a ruling

from that court. Slayton, 404 U.S. at 54; Rose, 455 U.S. at 522. If Vay is dissatisfied with the

result of his completed state habeas proceedings, he may then raise all of his habeas claims in

this court in a new § 2254 petition that will not be considered successive under § 2254(h).1




         1
           Vay is advised that his time to file his federal habeas petition is limited. See 28 U.S.C. § 2244(d). The
federal time clock stops running, though, while properly filed habeas corpus proceedings are proceeding in state
court. See 28 U.S.C. § 2244(d)(2).


                                                          2
Case 7:20-cv-00175-NKM-JCH Document 3 Filed 04/23/20 Page 3 of 3 Pageid#: 197




       To summarize, because Vay has not yet exhausted his state court remedies as to all of his

claims, the court will dismiss his petition without prejudice. An appropriate order will be

entered.

       ENTER: This ___day
                   23rd   of April, 2020.




                                                3
